Citation Nr: 0005349	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-26 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture.


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active service from November 1946 to October 
1949.

This matter comes before the Board of Veterans' Appeals from 
a May 1997 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO), which denied entitlement 
to service connection for residuals of a fracture of the 
right ankle.  The veteran has perfected an appeal of the May 
1997 decision, which appeal is now before the Board.

FINDING OF FACT

The veteran has provided competent evidence of a nexus 
between a current right ankle disability and a disease or 
injury in service.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
for service connection of residuals of a fracture of the 
right ankle.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate that the veteran was seen 
and treated for a sprained ankle in May 1949.  

In a November 1996 letter, a VA physician stated that the 
veteran was treated as an outpatient for osteoarthritis of 
the right ankle.  He was reportedly treated with non-
steroidal anti-inflammatories (NSAIDs). 

In a statement dated in November 1996, the veteran indicated 
that he was injured overseas in 1947, 1948 or 1949.

The veteran was afforded a VA examination in December 1996.  
The veteran reported that while serving in Germany in 1947, 
he fell out of an airplane door and fractured his right 
ankle.  He indicated that a surgical repair was performed and 
his ankle was pinned.  He also stated that he had as many as 
5 pins in his ankle at one time.  After surgery, he 
reportedly performed light duty until the pins were removed.  
He indicated that he began to suffer increased right ankle 
pain in the mid-1960s.  He was reportedly forced to retire 
from his real estate work due to ankle pain on walking.  He 
indicated that he did not receive treatment for his ankle 
pain until approximately 1975.  His private physician 
prescribed aspirin at that time and he reportedly 
discontinued its use in 1990 after gastrointestinal bleeding.  
He indicated that he currently took one aspirin tablet daily 
and occasionally used ibuprofen.  He complained of chronic 
right ankle pain, with increased severity during weather 
changes.  He indicated that the pain was primarily on walking 
and that pain increases with dorsiflexion and plantar flexion 
of walking.  He reported no pain when sedentary.

Physical examination revealed a 5 mm x 1-2 mm well healed 
scar overlying the medial malleolus of the right ankle.  A 6 
mm well healed scar over the lateral malleolus was observed.  
A pin was palpable in the region of the right lateral 
malleolus.  Hammertoes were noted in the right second through 
fourth digits.  No swelling was noted.  The right ankle joint 
appeared to be thickened and left malleolus appeared 
flattened, however.  Active range of motion of the right 
ankle was recorded with dorsiflexion of 15 degrees, plantar 
flexion of 5 degrees, external rotation of 15 degrees, and 
internal rotation of 10 degrees.  Passive range of motion was 
recorded with dorsiflexion of 25 degrees, plantar flexion of 
10 degrees, external rotation of 15 degrees, and internal 
rotation of 25 degrees.  Marked decrease in range of motion 
of the right ankle especially in plantar flexion and 
internal/external rotation, secondary to posttraumatic 
osteoarthritis, was diagnosed.

A VA X-ray examination at that time revealed evidence of a 
healed fracture in the distal femoral shaft status post ORIF 
with an IM nail.  Marked narrowing of the right ankle joint 
with subchondral sclerosis and large anterior osteophytes 
were found.  A diagnosis of posttraumatic osteoarthritis of 
the right ankle was provided.

In a February 1997 statement, the veteran indicated that he 
was unaware of "anyone still alive to substantiate [his] 
claim".

The RO requested additional service medical records from the 
Office of the Surgeon General in April 1997, but none were 
available.

The RO also made several requests for information from the 
veteran for information, which could assist in substantiating 
his claim, including a November 1997 request for the name of 
the hospital in which the ankle fracture was treated during 
service.

The veteran submitted the statement of an individual with 
whom he served in 1947, dated in December 1997.  The 
individual reportedly remembered the veteran informing him 
that he had fallen out of an airplane and been hospitalized 
for a broken ankle.


Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107 (a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). 

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or during any applicable 
presumptive period, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd' per 
curiam,          78 F.3d 604 (Fed. Cir. 1996). 

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober,     10 Vet.  
App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

A lay person is, however, competent to provide evidence of an 
observable condition during and following service.  Savage, 
10 Vet. App. at 496.  If the claimed disability relates to an 
observable disorder, lay evidence may be sufficient to show 
the incurrence of a disease or injury in service and 
continuity of the disorder following service.  Medical 
evidence is generally required to show a relationship between 
the current medical diagnosis and the continuing 
symptomatology.  See Clyburn, 12 Vet. App. at 296. 

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303 (a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 C.F.R. § 3.102.



Analysis

The record contains evidence of current right ankle 
disability in the form of the diagnoses reported by the VA 
physician in November 1996, and the VA examiners in December 
1996.  The service medical records provide documentation of 
an inservice injury and a finding of right ankle strain.  On 
the VA examination the diagnoses included post-traumatic 
arthritis of the right ankle.  The only trauma considered by 
the examiner was that which the veteran reportedly 
experienced in service.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently held that 
where a veteran has a current diagnosis of post-traumatic 
arthritis, there were service medical records showing 
findings referable to a pertinent injury, and the only trauma 
considered by the examiner diagnosing post-traumatic 
arthritis was that which had occurred in service the claim 
was well grounded.  Hodges v. West, No. 98-1275 (U.S. Vet. 
App. Jan. 12, 2000).

The circumstances of this case are similar to those reported 
in Hodges.  Therefore the Board finds that the veteran's 
claim is well grounded.



ORDER

The claim for service connection for residuals of a fracture 
of the right ankle is well grounded.


REMAND

While the veteran was diagnosed as having post-traumatic 
arthritis of the right ankle on the VA examination in 
December 1996, it does not appear that the examiner reviewed 
the service medical records or other evidence prior to making 
the diagnosis.  VA regulations provide that where "diagnosis 
is not supported by the findings on the examination report or 
if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2 (1996); 
see 38 C.F.R. § 19.9 (1996).  Where the Board makes a 
decision based on an examination report which does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993)

The Board also notes that a VA physician has reported that 
the veteran was receiving treatment for a right ankle 
disability at a VA facility, but the records of that 
treatment have not been obtained.  

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should request that the 
veteran furnish the name of the facility 
at which he sought treatment for a right 
ankle disability in 1975.  The RO should 
take all necessary steps to obtain those 
records, as well as all records of the 
veteran's treatment at the West Los 
Angeles VA Medical Center and associate 
them with the claims folder.

2.  The veteran should then be afforded 
an appropriate examination to determine 
the nature and extent of any right ankle 
disability.  The examiner should review 
the claims folder prior to completing the 
examination.  The examiner should also 
express an opinion as to whether it is at 
least as likely as not that any right 
ankle disability found on the examination 
is related to an injury in service.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to adjudicate his 
claim, and that a failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

